Exhibit 99.1 F & M Bank Corp. Reports 1st Quarter 2014 Financial Results TIMBERVILLE, VA(Marketwired - Apr 22, 2014) - F & M Bank Corp. (OTCQB:FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the first quarter and its recently declared first quarter dividend. Selected Financial Highlights: 2014 Q1 2013 Q1 2013 Q4 Net Income (000's) $ $ $ Earnings per share Net Interest Margin % % % Allowance for loan losses % % % Provision for loan losses (000's) $ $ $ Non-Performing Loans (000's) $ $ $ Equity to Assets % % % Efficiency Ratio % % % Dean Withers, President and CEO, commented, "First quarter earnings for 2014 total $1.183 million, which is virtually unchanged from fourth quarter 2013 and down slightly from the first quarter 2013. We're very pleased that our first quarter earnings are at these levels considering the significant slowdown in mortgage banking activities. Our core earnings continue to benefit from improving net interest margin, which increased to 4.16% in the first quarter." Withers continued, "As previously announced on March 21stwe completed a $12 million capital raise that has significantly increased our capital ratios and better positions us to take advantage of growth opportunities within our various markets." Withers stated, "Non-performing loans at $11.05 million decreased $1.53 million compared to year end 2013 and $.63 million compared to the first quarter 2013. We continue to see progress in our workout plans with several borrowers and we are on pace to meet our 2014 goals for improvement in both our non-performing and criticized asset ratios."Withers continued, "On April 17, 2014, our Board of Directors declared a first quarter dividend of $0.17 per share. Based on our most recent trade price of $18.65 per share, this dividend constitutes a 3.65% yield on an annualized basis. The dividend will be paid on May 12, 2014, to shareholders of record as of April 30, 2014." Highlights of the company's financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank's nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. The Bank also provides additional services through two loan production offices located in Penn Laird, VA and Fishersville, VA and through its subsidiary, VBS Mortgage located in Harrisonburg, VA.Additional information may be found by contacting us on the internet atwww.farmersandmerchants.biz or by calling (540) 896-8941. This press release may contain "forward-looking statements" as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. SOURCE: F & M Bank Corp. F & M Bank Corp. Financial Highlights For Three Months Ended March 31 INCOME STATEMENT Unaudited Unaudited Interest and Dividend Income $ $ Interest Expense Net Interest Income Non-Interest Income Provision for Loan Losses Other Non-Interest Expenses Income Before Income Taxes & Securities Transactions Securities Gains (Losses) Provision For Income Taxes Less Minority Interest income (loss) ) Net Income $ $ Average Shares Outstanding Net Income Per Common Share Dividends Declared BALANCE SHEET Unaudited March 31, 2014 Unaudited March 31, 2013 Cash and Due From Banks $ $ Interest Bearing Bank Deposits Federal Funds Sold Loans Held for Sale Loans Held for Investment Less Allowance for Loan Losses ) ) Net Loans Held for Investment Securities Other Assets Total Assets $ $ Deposits $ $ Short Term Debt Long Term Debt Subordinated Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Book Value Per Common Share $ $ CONTACT: Neil Hayslett EVP/CFO Farmers & Merchants Bank 540-896-8941 NHayslett@FMBankVA.com
